Title: To John Adams from Elkanah Watson, 10 June 1820
From: Watson, Elkanah
To: Adams, John


				
					Dear Sir
					Albany. 10 June 1820
				
				In the summer of 1783 being at your quarters I think it was in Oxford Street an elderly Lady came in with a book for sale—It was at the period when you was ambasador at the Court of St. James.When she retired—you informed Me it was the Widow of Carver with her husband’s book of travels in the interior of America.You added—“It is extraordinary altho’ he has wrote so much & so well on the interior of America—yet he never was in that Country, & obtained all his information from traders & Indians”—Pardon my liberty Sir—& I Know you will excuse it when I add it is important to my varacity, to substantiate the fact, & If you should recall it to your mem recollection you will greatly oblige me by a line on the subject. By the first private opportunity I will do myself the honor to transmit for your acceptance my history of Canals & Modern agricultural Societies just published In a Neat quarto Volume of 212 pages embelished with Neat maps—plates &c.It is in refference to that work I Seek the information in respect to Capt. Carver.I am with great respect / Dear Sir / Your H. St.
				
					Elkanah Watson
				
				
			